DETAILED ACTION


Status of Claims

	Amendment filed 05/09/2022 is acknowledged. Claims 2, 3, 8 and 9, 11, 12 are cancelled.  Claims 1,6,10,13,14 are pending.

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,6,10,13,14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 

The claims are amended to address use of a “NetShift method”.  Specification, while addressing NetShift as methodology and algorithm in general (paragraphs 22, 35, 50,58), does not specify what practical method steps the “NetShift method” is comprised of, and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.  Inasmuch as specification addresses NetShift as methodology and algorithm (paragraphs 22, 35, 50,58), for the purposes of examination the “NetShift tool” is addressed as a set of computational steps.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1,6,10,13,14  are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 1,10,13 introduce new matter as they  add the last step of method drawn to use of a cumulative critical score for “defining severity of viral load pertaining to the micro-biome associated disease in the individual who is in the diseased state”.  There is no disclosure in the specification of determining severity of viral load in a particular individual, and of using a cumulative critical score to determine said severity of viral load the diseased individual. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations


 
    Claim Rejections - 35 USC § 101
101 Rejection

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,6,10,13,14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)
Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), a system (claim 10, and claims dependent thereupon), and a computer-readable medium (claim 13) and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include: processing DNA sequences for removing the low quality DNA sequences, creating matrices of microbial abundance profile, normalizing each matrix using a normalization method, representing microbial organisms in each matrix as a plurality of nodes,  using  computational steps addressed as a “NetShift method”, computing Jaccard node index and Jaccard edge index, identifying if the Jaccard node index is higher or lower than a predefined value,  quantifying the network rewiring based on the identified Jaccard node index and Jaccard edge index,  computing a scaled change in betweenness for each of the nodes in the microbial association network, calculating a neighbor shift score for each of the nodes in the microbial association network, calculating a statistical significance value for the neighbor shift score for each of the nodes, criticality score and cumulative critical score,   identifying a node as the key driver if the statistical significance value of its neighbor shift score is less than a third predefined value and the scaled change in betweenness is positive, and utilizing the cumulative critical score as a disease indicator. 


The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 

 Mathematical concepts recited in the claims include normalizing each matrix using a normalization method, generating a microbial association network, computing Jaccard node index and Jaccard edge index,  quantifying the network rewiring based on the identified Jaccard node index and Jaccard edge index,  computing a scaled change in betweenness for each of the nodes in the microbial association network, calculating a neighbor shift score for each of the nodes in the microbial association network, calculating a statistical significance value for the neighbor shift score for each of the nodes.    The specification indicates that the determination of the claimed] values, and their subsequent manipulation, is a matter of mathematical computation.

	The claims are amended to address use of  NetShift tool.  Inasmuch as specification addresses NetShift as methodology and algorithm (paragraphs 22, 35, 50,58), such as calculating NESH scores using equations addressed in paragraphs 36-44, the uses of “NetShift tool” is drawn to judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts” and/or “mental process”. This is supported by applicant’s argument that the Netshift tool is used to compute Jaccard index and scaled changes in betweenness (p. 14 of the response of 05/04/2021), i.e. to perform mathematical calculations.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application. 

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

Obtaining sequence data by extracting DNA and sequencing DNA is a pre-solution activity directed to aspects of the information being analyzed

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

The generically addressed utilization in a study – which is a limitation drawn to a mental step - is not an additional element recited in the claim beyond the judicial exception(s). An improvement in the judicial exception itself is not an improvement in technology.  

In addition, the breadth of the claims encompass situations wherein no key driver is identified and thus not involved in a study of a disease: the breadth of the claims encompasses situations wherein the Jaccard node index is NOT higher than the first predefined value and the Jaccard edge index is NOT lower than the second predefined value” in which case no further calculating and identifying is carried out. 


Claims 10-12 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.
Claim 13 addresses a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
The claims as amended address use of “CoNet plugin in Cytoscape network generation tool” -  i.e., what appears to be a step rooted in computer technology - to generate a microbial association network. Use of CoNet plugin in Cytoscape network generation tool to generate a microbial association is a well known computational algorithm – see, for example, Faust et al. (Netherlands Annual Ecology Meeting (NAEM), 2013), and references therein. Thus, using CoNet plugin in Cytoscape network generation tool is a well-understood, routine, and conventional activity that amounts to no more than mere instructions to implement the idea on generically recited system.

Further, the generic steps of obtaining and sequencing DNA constitute insignificant extra-solution activity, insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). It is widely accepted in the art that steps of extracting and sequencing DNA are well-understood, routine and conventional activity used in analytical biochemistry methods, that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

	Response to arguments

	With regard to step 2A Prong One of the analysis, applicant discusses that the claimed steps involve “data transformations”.  In response, the steps addressing data transformations are drawn to judicial exception as addressed in the rejection.


Applicant argues that claims are not drawn to a mental step because the microbial association network is generated from data related to first set and second set from the normalized matrices, and because these microbial association networks are generated using specialized networking tools.  However, inasmuch as the specification does not disclose what the “specialized networking tools” are, the step is considered  to be able to be performed in the mind, but for the recitation of a computer system element.

Further, with regard to use of “CoNet plugin in Cytoscape network generation tool”, as now addressed in the rejection, use of CoNet plugin in Cytoscape network generation tool to generate a microbial association is a well known computational algorithm – see, for example, Faust et al. (Netherlands Annual Ecology Meeting (NAEM), 2013), and references therein. Thus, using CoNet plugin in Cytoscape network generation tool is a well-understood, routine, and conventional activity that amounts to no more than mere instructions to implement the idea on generically recited system.


With regard to NetShift method,  inasmuch as specification addresses NetShift as methodology and algorithm (paragraphs 22, 35, 50,58), such as calculating NESH scores using equations addressed in paragraphs 36-44, the uses of “NetShift tool” is drawn to judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts” and/or “mental process”. This is supported by applicant’s argument that the Netshift tool is used to compute Jaccard index and scaled changes in betweenness (p. 14 of the response of 05/04/2021), i.e. to perform mathematical calculations.


	With regard to Step 2B of the analysis, applicant argues that 
“the claimed steps "computing Jaccard node index and Jaccard edge index between the microbial association network of first set and the microbial association network of the second set; identifying, by the processor, if the Jaccard node index is higher than a first predefined value and the Jaccard edge index is lower than a second predefined value to RESPONSE TO ADVISORY OFFICE ACTIONPage 12Serial Number: 15/476,527Filing Date: March 31, 2017Title: METHOD AND SYSTEM FOR IDENTIFICATION OF KEY DRIVER ORGANISMS FOR MICROBIOME / METAGENOMICSSTUDIESconfirm occurrence of required network rewiring between the microbial association network of the first set and the microbial association network of the second set; and only if the Jaccard node index is higher than the first predefined value and the Jaccard edge index is lower than the second predefined value, then perform computing, by the processor, a scaled change in betweenness for each of the nodes in the microbial association network of the second set with respect to the microbial association network of the first set;" accurately confirm occurrence of network rewiring between the networks with minimum use of computations“

In response confirming the event of  occurrence of  network rewiring between the microbial association networks is a result of data analysis; it is not clear what is the relevance of data analysis method steps to the patentability analysis under Step B which addresses the question of whether there are elements which are in addition to the claim elements drawn to judicial exception, that are sufficient to amount to significantly more than the judicial exception.

Applicant  discusses differences of the instant invention from prior art.  Please note that this is not an art rejection and addresses the issue of non-statutory subject matter.


Applicant argues that the claimed invention provides improved technique to reflect effect of mutual association and inhibition within microbial communities, discloses an inventive feature of quantification of changes in microbial association.  In response, as addressed in the rejection, the majority of method steps are drawn to judicial exception.  As for additional steps which are in addition to the steps drawn to judicial exception, the additional elements herein amount to no more than generic computer elements, and pre-solution steps of obtaining and sequencing DNA and receiving data.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.

Applicant argues that the claimed technique provides an improved and accurate technique to reveal 'driver' species which have a critical role in onset and progression of the disease.  If the argument addresses step 2A Prong Two of the analysis, the analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.  In the instant case, the information about the key driver micro-organism is used in a study of an associated disease. The generically addressed utilization in a study – which is a limitation drawn to a mental step - is not an additional element recited in the claim beyond the judicial exception(s). An improvement in the judicial exception itself is not an improvement in technology.  


Conclusion.
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631